Third District Court of Appeal
                               State of Florida

                        Opinion filed September 09, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-417
                          Lower Tribunal No. 14-2670
                             ________________


                               Ruth C. Prevor,
                                    Appellant,

                                         vs.

             Department of Health, Board of Psychology,
                                    Appellee.



     An Appeal from the Department of Health, Board of Psychology.

     Ruth C. Prevor, in proper person.

      Pamela Jo Bondi, Attorney General, and Rachel W. Clark (Tallahassee),
Assistant Attorney General, for appellee.


Before SUAREZ, C.J., and ROTHENBERG and LAGOA, JJ.

     ROTHENBERG, J.

     Ruth C. Prevor (“Dr. Prevor”) appeals from a final order entered by the State
of Florida, Board of Psychology (“the Board”), denying her Application for

Licensure by Endorsement. As the Board properly concluded that Dr. Prevor

failed to meet the educational requirements for licensure by endorsement, we

affirm.

      Dr. Prevor filed an Application for Licensure by Endorsement pursuant to

section 490.006(1)(c), Florida Statues (2014), which provides as follows:

             (1) The [D]epartment [of Health] shall license a person as a
      psychologist . . . who, upon applying to the department . . . ,
      demonstrates . . . to the [B]oard [of Psychology] that the applicant:
             ....
             (c) Possesses a doctoral degree in psychology as described
      in s. 490.003 and has at least 20 years of experience as a licensed
      psychologist in any jurisdiction or territory of the United States within
      25 years preceding the date of application.

Section 490.003(3)(b), Florida Statutes (2014), provides in relevant part that a

“doctoral degree in psychology” means “a Psy.D., an Ed.D. in psychology, or a

Ph.D. in psychology” from an accredited educational institution with a psychology

program that, “at the time the applicant was enrolled and graduated, had

programmatic accreditation from an agency recognized and approved by the

United States Department of Education.” § 490.003(3)(b)2. (emphasis added). To

meet the programmatic accreditation requirement of section 490.003(3)(b)2., the

psychology program must be accredited by the American Psychological

Association (“APA”).

      Dr. Prevor, a psychologist licensed in Puerto Rico with more than twenty


                                         2
years of experience, graduated with a Ph.D. in psychology from Carlos Albizu

University in Puerto Rico in 1988. At that time, the psychology program at Carlos

Albizu University was not accredited by the APA.1           Based on the lack of

“programmatic accreditation,” the Board concluded that Dr. Prevor’s degree did

not meet the educational requirements of section 490.003(3), and therefore, it

denied her application. We find no error in the Board’s interpretation of sections

490.006(1)(c) and 490.003(3)(b).

      Dr. Prevor further argues that, even if her degree does not satisfy the

educational requirements, the Board should nonetheless allow her to submit a

comparability study that would allow her to establish that the Ph.D. degree she

obtained at Carlos Albizu University in 1988 meets the requirements of an APA-

accredited program. In making this argument, Dr. Prevor emphasizes the fact that

the Board allowed one of her similarly-situated classmates to submit a

comparability study, and thereafter, the Board approved his application for

licensure by endorsement under section 490.006(1)(c).2

      The Board acknowledges that it allowed Dr. Prevor’s classmate to submit a

comparability study and that it subsequently approved his application. The Board,

1 Carlos Albizu University became accredited in 1994.
2Like Dr. Prevor, her classmate graduated from Carlos Albizu University in 1988
with a Ph.D. in psychology; is not licensed to practice psychology in another state,
but is licensed to practice psychology in Puerto Rico; and has at least twenty years
of experience as a licensed psychologist in Puerto Rico within the preceding
twenty-five years.

                                         3
however, correctly submits that it mistakenly did so because there is no provision

in section 490.006(1)(c) or 490.003(3)(b) that provides that an applicant seeking

licensure by endorsement under section 490.006(1)(c) can establish the educational

requirements through a comparability study. However, the Board’s mistake in

granting a previous application on an invalid basis does not entitle Dr. Prevor to a

license on that same erroneous basis. In other words, the Board’s prior mistake

does not require the Board to accept comparability studies for future applications

for licensure by endorsement under section 490.006(1)(c). We therefore affirm the

order under review denying Dr. Prevor’s application.

      The remaining arguments raised by Dr. Prevor do not merit discussion.

      Affirmed.




                                         4